Court of Appeals
                          Sixth Appellate District of Texas

                                   JUDGMENT


 Aaron Lucas, Appellant                                Appeal from the 5th District Court of Bowie
                                                       County, Texas (Tr. Ct. No. 14F0217-005).
 No. 06-17-00096-CR         v.                         Opinion delivered by Justice Burgess, Chief
                                                       Justice Morriss and Justice Moseley
 The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Aaron Lucas, has adequately indicated his inability to pay costs
of appeal. Therefore, we waive payment of costs.



                                                      RENDERED APRIL 2, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk